DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations
The “monitor a vacuum within the first reservoir and the deposition chamber” of claim 1 and 16, this is interpreted as operated under the vacuum, therefore, the vacuum is being controlled/monitored by the apparatus or by the operator. It is not limited to a pressure gauge. Applicants’ Specification describes “The reservoir 210 is at least partially surrounded by a vacuum shell 215 that enables the establishment and maintenance of very low pressures (i.e., very high vacuums) in the deposition system 200” ([039]). If Applicants argue that this is a monitoring hardware, please point out the support of this interpretation and amend the claim to clarify it is not monitoring by operator. Note this issue was discussed during interview 08/27/2020 for the parent application 15/904647.

The “wherein a first portion of the conduit extends between the second reservoir and one of the plurality of fluid inlets of the evaporation source, wherein the conduit includes a plurality of second portions disposed within the source body so as to directly contact the feedstock material disposed therein … wherein the conduit includes a plurality of third portions disposed outside of the source body, and wherein each third portion extends between fluid outlets to which second portions of the conduit are attached“ of claims 1 and 16, the first portion is the connection between the wall of the evaporation source 205 and the heater exchanger reservoir 360 (the second reservoir), the second portion is the inner portion within the evaporation source 205, and the third portion is the conduit 415 as shown in Fig. 4A that went outside the evaporation source 205. Note the fluid is for the heat exchanging fluid, not for the flow of the evaporation source.

The “at least one of the plurality of second portions extends between two fluid outlets“ of claims 1 and 16, it appears Applicants are considered the exchanger tube between the two connection point to conduits 415 are both as outlets 420 and will be examined accordingly to this interpretation (multiple outlets within the same heating fluid path). As a result, there are more “outlets” than inlets.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“temperature-regulation mechanism” in claims 1 and 16, this is considered as “a heater, a resistive heater, an electron beam (and/or a source thereof), a laser beam (and/or a source thereof), a thermoelectric heater, and/or a heat exchanger” (page 8, lines 19-21). Note this is not treated under 112f for claim 2.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


The following are considered an intended use of the apparatus:
The “a first reservoir therein for containing a feedstock material for evaporation thereof” of claims 1 and 16;
The “wherein the feedstock material comprises at least one of phosphorous, sulfur, arsenic, tellurium, or selenium” of claim 3,

When the apparatus is capable of evaporating the listed material, it is considered reading into the claim

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8-9, 11, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brandl (DE 2112405, from IDS, hereafter ‘405), in view of Soden et al. (US 5532102, from IDS, hereafter ‘102) and Burns et al. (US 20110185712, from IDS, hereafter ‘712).
‘405 teaches some limitations of:
Claim 1: Apparatus for producing metalized films (English translation, title, the claimed “a deposition system comprising”):
The figure shows a device according to the invention partly schematically and partly in sectioned and / or broken view (2nd complete paragraph of page 3, the claimed “a deposition chamber having an interior enclosed by one or more chamber walls”, the room accommodating the device is a chamber);
A film 1 passes around a roller 2 on an oil evaporator 3 … The evaporator 3 includes a cylindrical heating coil 7, which brings an oily liquid 8 in the evaporator to evaporate, so that emerges through the nozzles 9 vapor of the oily liquid 8 and in the form of longitudinal strips 10 … the film 1 precipitates (3rd complete paragraph of page 3, the claimed “an evaporation source comprising (i) a hollow source body having a first reservoir therein for containing a feedstock material for evaporation thereof, and (ii) an evaporation port for fluidly coupling the source body with the interior of the deposition chamber”);
the oily liquid 8 in the oil evaporator 3 (the claimed “a feedstock material disposed within the source body”);
a larger or smaller photocurrent to the controller 13, which accordingly controls the solenoid valves 14, 15, opens valve 14, then compressed air flows in the direction A through the coolant line 29 and the Kühlbzw. Heating coil 16 of the evaporator 3, whereby it cools the oily liquid 8 in the oil evaporator 3 low in inertia, and escapes through the pipe socket 17 to the outside. Valve 14 is closed and valve 15 is opened, then compressed air flows in the direction A through the air heater 18, the heating medium line 27 and the cooling or Heating coil 16, so heats the oily liquid 8 in Evaporator with low inertia and then escapes through the pipe socket 17 to the outside (3rd complete paragraph of page 3, the claimed “(iii) a fluid inlet, and (iv) a fluid outlet”, Figure shows the heating/cooling coil in direct contact with oily liquid 8, the claimed “and a thermal management system comprising: a second reservoir for containing heat-transfer fluid, a conduit for thermally coupling the second reservoir with the evaporation source”, the tube of the heating medium line 27 and the exhaust pipe socket 17 outside of the evaporator 3 is the claimed “wherein a first portion of the conduit extends between the second reservoir and one of the plurality of fluid inlets of the evaporation source“, the heating coil 16 inside the evaporator 3 is the claimed “wherein the conduit includes a second portion disposed within the source body so as to directly contact the feedstock material disposed therein, wherein one of the second portions extends between the fluid inlet to which the first portion of the conduit is attached and one of the fluid outlets“ and “a temperature-regulation mechanism for heating and/or cooling heat-transfer fluid within the second reservoir, and a controller for controlling flow of heated and/or cooled heat-transfer fluid through the conduit between the evaporation source and the second reservoir to thereby control a temperature of the evaporation source, whereby heating of the evaporation source at least in part via flow of heated heat-transfer fluid through the conduit results in vaporization of feedstock material in the source body and flow of vaporized the feedstock material into the deposition chamber via the evaporation port”, note the air source merged from the coolant line 29 and the heating medium line 27 is considered “an air source reservoir”, the air heater 18 is the claimed “temperature-regulation mechanism”),
When using liquid cooling and heating means, which should not mix, it is advantageous that the oil evaporator each contains a cooling coil and pine heating coil of the same type, which is connected to a coolant pump or to a Heizmittelpumpe, and that the coolant and the Heizmittelpumpe are functionally connected to outputs of the control unit (page 2, 5th complete paragraph, the claimed “a fluid pump fluidly connected within the first portion of the conduit“).
	
‘405 teaches one single heating coil 16 without multiple U-bends outside the oil evaporator 3. ‘405 does not teach the other limitations of:
Claim 14: (1A) (i) a vacuum shell defining (a hollow source body having a first reservoir therein …) 
(1B) (iii) a plurality of fluid inlets, and (iv) a plurality of fluid outlets, 
(1C) wherein the evaporation source is configured to establish and monitor a vacuum within the first reservoir and the deposition chamber;
(1D) (wherein the conduit includes) a plurality of second portions (disposed within the source body so as to directly contact the feedstock material disposed therein, wherein one of the second portions extends between the fluid inlet to which the first portion of the conduit is attached and one of the fluid outlets), wherein at least one of the plurality of second portions extends between two fluid outlets, 
(1E) wherein the conduit includes a plurality of third portions disposed outside of the source body, and wherein each third portion extends between fluid outlets to which second portions of the conduit are attached, such that the third portions fluidly connect adjacent ones of the second portions.
Claim 3: wherein the feedstock material comprises at least one of phosphorous, sulfur, arsenic, tellurium, or selenium.
Claim 11: wherein the source body comprises at least one of a refractory metal, a ceramic material, or a nickel-containing alloy.

‘102 is an analogous art in the field of an apparatus for evaporation of a vacuum evaporatable material onto a substrate (abstract), organic polymeric or non-polymeric transport materials (col. 13, lines 8-9, that is oily material), Migration imaging systems capable of producing high quality images of high optical contrast density and high resolution (col. 2, lines 4-6). ‘102 teaches that A thin layer of particulate vitreous selenium was then applied by vacuum deposition in the vacuum chamber maintained at a vacuum of about 2x10-4 Torr (Fig. 4, col. 25, line 66 to col. 26, line 1, vacuum level is monitored, at least by operator), Crucible 51 preferably is mounted within the vacuum evaporation chamber (col. 23, lines 25-26, therefore, the crucible 51 and the deposition chamber are both under vacuum), in FIG. 5, crucible 51 is equipped with optional cooling element 68, which passes under or through material 60 to enable cooling of the crucible at the end of the vacuum evaporation process … a cooling element … can also function as a heating element (col. 23, lines 5-22, Fig. 5 shows two heating elements/exchanger), Examples of suitable materials for vacuum evaporation of selenium include stainless steels, non-stainless steels, conductive ceramics (col. 21, lines 62-64).

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have placed the oil evaporator 3 of ‘405 insider a vacuum chamber of ‘102 (the limitations of 1A and 1C), depositing selenium in a ceramics crucible (the limitation of claims 3 and 11), for the purpose of migration imaging systems capable of producing high quality images of high optical contrast density and high resolution, as taught by ‘102 (col. 2, lines 4-6). Furthermore, to have duplicated the heating coil (therefore, plurality of fluid inlets and outlets, the limitations of 1B), as taught by Fig. 5 of ‘102. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

‘712 is an analogous art in the field of heat exchanger (abstract). ‘712 teaches that The virtual pipe bends 404 provide numerous advantages over traditional pipe bends which would otherwise be used to connect sequential sections of straight pipe 304, 306 and 308 as is illustratively shown in FIG. 11 and FIG. 12. A traditional pipe bend radius on a 3/4'' tube is approximately 1.75 inches. When bending a tube or pipe, the material is generally thinner on the out side surface and crumpled on the inside edge thereby creating weaknesses. Additionally once fluid is forced to change direction rapidly, as would occur when it is forced around a tight bend, water hammer can occur and over time eat into the tube bend and causing a failure. By providing a virtual pipe bend 404, thicker material can be employed to provide greater strength and less likelihood of failure at the pipe bend juncture. Another advantage of employing virtual pipe bends 404 on a separation and recovery system 20 is that each head 402 can be removed in order to permit the full disassembly of the heat exchanger 30 and the super heater 26 and thereby access the straight tube sections 304 and 306 or 308, respectively to permit cleaning or repair of those sections as well as the virtual pipe bends 404. Another advantage is that the internal straight sections 304, 306 and 308 can be changed to give greater heat exchange 30 volume or super heater 26 area as is required in any particular application ([0073]), Figs. 14 and 17 show the only straight pipe sections are heat exchanging and the bends are outsides the heat exchanging portion.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added virtue pipe bends 404 of ‘712, to the duplicated heating coils 16 of ‘405 (the limitations of 1D and 1E), for the purpose of greater strength and less likelihood of failure at the pipe bend and permit cleaning or repair of those straight sections, as taught by ‘712 ([0073]).

‘405 further teaches the limitations of:
Claim 2: air heater 18 (the claimed “wherein the temperature-regulation mechanism comprises at least one of a heater, a heat exchanger, or a resistive heater”).
Claim 8: Figure shows the claimed “wherein the controller is configured to control the temperature of the evaporation source via flow of heated and/or cooled heat-transfer fluid through the conduit over only a portion of an operating temperature range of the evaporation source” (‘102 also teaches temperature control of crucible, col. 22, lines 42-46).
Claim 9: the air in the coolant line 29 and the heating medium line 27 is the claimed “further comprising heat-transfer fluid disposed within the reservoir”.
Claim 14: the oil evaporator 3 is connected via the liquid line 28 according to
the principle of communicating tubes (3rd complete paragraph of page 3, the claimed “wherein the evaporation source comprises one or more fill ports for introduction of feedstock material therethrough into the source body”).
Claims 4-7, 10, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over ‘405, ‘102, and ‘712, as being applied to claims 1 and 9 rejection above, further in view of Woelk et al. (US 20110171383, from IDS, hereafter ‘383).
‘405 teaches some limitations of:
Claim 16: Apparatus for producing metalized films (English translation, title, the claimed “a deposition system comprising”):
The figure shows a device according to the invention partly schematically and partly in sectioned and / or broken view (2nd complete paragraph of page 3, the claimed “a deposition chamber having an interior enclosed by one or more chamber walls”, the room accommodating the device is a chamber);
A film 1 passes around a roller 2 on an oil evaporator 3 … The evaporator 3 includes a cylindrical heating coil 7, which brings an oily liquid 8 in the evaporator to evaporate, so that emerges through the nozzles 9 vapor of the oily liquid 8 and in the form of longitudinal strips 10 … the film 1 precipitates (3rd complete paragraph of page 3, the claimed “an evaporation source comprising (i) a hollow source body having a first reservoir therein for containing a feedstock material for evaporation thereof, and (ii) an evaporation port for fluidly coupling the source body with the interior of the deposition chamber”);
the oily liquid 8 in the oil evaporator 3 (the claimed “a feedstock material disposed within the source body”);
a larger or smaller photocurrent to the controller 13, which accordingly controls the solenoid valves 14, 15, opens valve 14, then compressed air flows in the direction A through the coolant line 29 and the Kühlbzw. Heating coil 16 of the evaporator 3, whereby it cools the oily liquid 8 in the oil evaporator 3 low in inertia, and escapes through the pipe socket 17 to the outside. Valve 14 is closed and valve 15 is opened, then compressed air flows in the direction A through the air heater 18, the heating medium line 27 and the cooling or Heating coil 16, so heats the oily liquid 8 in Evaporator with low inertia and then escapes through the pipe socket 17 to the outside (3rd complete paragraph of page 3, the claimed “(iii) a fluid inlet, and (iv) a fluid outlet”, Figure shows the heating/cooling coil in direct contact with oily liquid 8, the claimed “and a thermal management system comprising: a second reservoir for containing heat-transfer fluid, a conduit for thermally coupling the second reservoir with the evaporation source”, the tube of the heating medium line 27 and the exhaust pipe socket 17 outside of the evaporator 3 is the claimed “wherein a first portion of the conduit extends between the second reservoir and one of the plurality of fluid inlets of the evaporation source“, the heating coil 16 inside the evaporator 3 is the claimed “wherein the conduit includes a second portion disposed within the source body so as to directly contact the feedstock material disposed therein, wherein one of the second portions extends between the fluid inlet to which the first portion of the conduit is attached and one of the fluid outlets“ 
and “a temperature-regulation mechanism for heating and/or cooling heat-transfer fluid within the second reservoir, a cooler, and a controller for controlling flow of heated and/or cooled heat-transfer fluid through the conduit between the evaporation source and the second reservoir to thereby control a temperature of the evaporation source, whereby heating of the evaporation source at least in part via flow of heated heat-transfer fluid through the conduit results in vaporization of feedstock material in the source body and flow of vaporized the feedstock material into the deposition chamber via the evaporation port”, note the air source merged from the coolant line 29 and the heating medium line 27 is considered “an air source reservoir”, the air heater 18 is the claimed “temperature-regulation mechanism”),
When using liquid cooling and heating means, which should not mix, it is advantageous that the oil evaporator each contains a cooling coil and pine heating coil of the same type, which is connected to a coolant pump or to a Heizmittelpumpe, and that the coolant and the Heizmittelpumpe are functionally connected to outputs of the control unit (page 2, 5th complete paragraph, the claimed “a fluid pump fluidly connected within the first portion of the conduit“).
	
‘405 teaches one single heating coil 16 without multiple U-bends outside the oil evaporator 3. ‘405 does not teach the other limitations of:
Claim 16: (16A) (i) a vacuum shell defining (a hollow source body having a first reservoir therein …) 
(16B) (iii) a plurality of fluid inlets, and (iv) a plurality of fluid outlets, 
(16C) wherein the evaporation source is configured to establish and monitor a vacuum within the first reservoir and the deposition chamber;
(16D) (wherein the conduit includes) a plurality of second portions (disposed within the source body so as to directly contact the feedstock material disposed therein, wherein one of the second portions extends between the fluid inlet to which the first portion of the conduit is attached and one of the fluid outlets), wherein one of the plurality of second portions extends between two fluid outlets,
 (16E) wherein the conduit includes a plurality of third portions disposed outside of the source body, and wherein each third portion extends between fluid outlets to which second portions of the conduit are attached, such that the third portions fluidly connect adjacent ones of the second portions,
(16F) wherein the cooler cools the evaporation source in tandem with flow of cooled heat-transfer fluid through the conduit.

‘405 is silent on the operation temperature. The combination of ‘405, ‘102, and ‘712 does not teach the limitations of:
	Claim 4: wherein the thermal management system comprises a second heater for heating the evaporation source in tandem with flow of heated heat-transfer fluid through the conduit.
 	Claim 5: wherein the second heater comprises at least one of a resistive heater, an electron beam source, a laser source, a thermoelectric heater, or a heat exchanger.
	Claim 6: wherein the thermal management system comprises a cooler for cooling the evaporation source in tandem with flow of cooled heat-transfer fluid through the conduit.
	Claim 7: wherein the cooler comprises a source of gas, a heat exchanger, or a thermoelectric cooler.
Claim 10: wherein the heat-transfer fluid comprises at least one of water, a glycol, a silicone, a dielectric fluid, a fluorocarbon, polyalphaolefin, or a hydrocarbon oil.

‘102 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have placed the oil evaporator 3 of ‘405 insider a vacuum chamber of ‘102 (the limitations of 16A and 16C), depositing selenium in a ceramics crucible (the limitation of claims 3 and 11), for the purpose of migration imaging systems capable of producing high quality images of high optical contrast density and high resolution, as taught by ‘102 (col. 2, lines 4-6). Furthermore, to have duplicated the heating coil (therefore, plurality of fluid inlets and outlets, the limitations of 16B), as taught by Fig. 5 of ‘102. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

‘712 is an analogous art as discussed above.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have added virtue pipe bends 404 of ‘712, to the duplicated heating coils 16 of ‘405 (the limitations of 16D and 16E), for the purpose of greater strength and less likelihood of failure at the pipe bend and permit cleaning or repair of those straight sections, as taught by ‘712 ([0073]).

‘383 is an analogous art in the field of method for constant concentration evaporation and a device using the same (title), Chemical vapor deposition ("CVD") processes are often used in the electronics industry, particularly the semiconductor industry ([0002]) heating or cooling a precursor in a heat exchanger ([0014]). ‘383 teaches that with reference now to the FIGS. 1(A), 1(B) and 2, the evaporator 100 comprises an outer casing 102 that has first end 104 and a second end 106. The outer casing 102 of the evaporator 100 encloses an inner casing 110 that contains the precursor. The inner casing 110 encloses a first conduit 210 and a second conduit 214 for discharging and removing a carrier gas from the evaporator 100 respectively ([0034], 3rd sentence), The space 118 between the outer casing 102 and the inner casing 110 is filled with a first fluid (e.g., water) that serves to control the temperature of the precursor that is disposed in the inner casing 110. The first fluid enters the space 118 through a port 130 and exits the space through a port 132 ([0035]), The volume between the inner casing 110 and the outer casing 102 contains a heating or cooling medium ([0040], 3rd sentence), The heating or cooling jacket 230 has an inlet port 220 and an exit port 222 through which the heating or cooling fluid flows into and out of the heating or cooling jacket 230 ([0045]), While the FIGS. 1(A), 1(B) and 2 display only a single heat exchanger in fluid communication with a single evaporator, it is possible to have multiple heat exchangers in fluid communication with a single evaporator ([0055]). 

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have duplicated the coolant line 29, air heater 18, heating coil 16 and the heating medium line 27 to the heating/ cooling coil 16 of ‘405 (the limitations of 16F, 4-7 and 10), as taught by ‘383. It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. Note either the multiple heat exchangers in series or in parallel is considered “in tandem”, and the advantage of either more flexibility (in series) or more heating/cooling capacity (in parallel). Furthermore, to have replaced the heat transfer medium from air of ‘405 to water of ‘383 for the well-known knowledge of much higher heater capacity of water than air.
Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over ‘405, ‘102, and ‘712, as being applied to claim 1 rejection above, further in view of Vanhatalo (US 20090301390, from IDS, hereafter ‘390).
The combination of ‘405, ‘102, and ‘712 does not teach the limitations of:
	Claim 12: wherein one or more surfaces of the source body are lined and/or coated with a lining material.
	Claim 13: wherein the lining material comprises a ceramic material.

‘102 also teaches Examples of suitable migration marking materials include selenium, alloys of selenium with alloying components such as … arsenic (col. 10, lines 47-49).

‘390 is an analogous art in the field of apparatus for evaporation, a crucible for evaporation (title), A source material which is to be deposited onto the substrate is also arranged inside the vacuum chamber ([0004], 2nd sentence). ‘390 teaches that certain high vapor pressure materials such as arsenic, phosphorus, antimony can also be evaporated using a thermal cracker source which cracks the evaporated source materials to dimers or monomers ([0007]), The crucible could also be machined from tantalum, titanium and ceramic materials such as aluminium oxide and pyrolytic boron nitride. The graphite crucible can be coated with a suitable material, for example titanium carbide, silicon carbide or pyrolytic graphite ([0028]), for the purpose of reducing contamination ([0015], see also [0012]). Note titanium carbide and silicon carbide are ceramics.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have adopted crucible machined from tantalum, titanium, aluminium oxide, pyrolytic boron nitride, graphite coated/lined with titanium carbide or silicon carbide to evaporate arsenic, phosphorus, as taught by ‘390, to the evaporator 3 of ‘405, for the purpose of coating high vapor pressure materials and reducing contamination, as taught by ‘390 ([0007], [0015], see also [0012]).
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over ‘405, ‘102, and ‘712, as being applied to claim 14 rejection above, further in view of Firestone et al. (US 3450097, from IDS, hereafter ‘097).
The combination of ‘405, ‘102, and ‘712 does not teach the limitations of:
	Claim 15: further comprising a removable cover for covering at least one of the fill ports.

‘097 is an analogous art in the field of vapor deposition apparatus (title), the first (FIG. 2) is particularly adapted for the vaporization of materials in pellet form while the latter 25 (FIG. 3) is best used with powders (col. 4, lines 23-25). ‘097 teaches that the pellet feed is mounted in the vacuum chamber so that the hole 166 in carriage 154 is over funnel 130. A pellet of deposition material is placed in each of the holes 170 of rectangular bar 168 (Figs. 2 and 4, col. 4, lines 63-66), for the purpose of desired film consistency (col. 2, lines 9-10, see also lines 31-33, 45-49). Fig. 2 shows the top/cover 76 is removable.

Before the effective filing dates of the claimed invention, it would have been obvious to a person with ordinary level of skill in the art to have re-arranged/replaced the liquid line 28 of ‘405 with power feed funnel 130 on removable cover 76 of ‘097, for the purpose of desired film consistency, as taught by ‘097 (col. 2, lines 9-10, see also lines 31-33, 45-49). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4300481 (Fig. 1) and US 4114684 (Figs. 1 and 4) each is cited for U-bend of heat exchanger outside the straight pipes that perform heat exchanging.

US 20150239274 is cited for multiple cooler/heater inside the evaporator (Fig. 9). US 20050061244 is cited for heater 3 inside the evaporator 2 in direct contact with evaporants (Figs. 1-2). US 20160281212 is cited for refractory metal lined with ceramic ([0047]) with selenium deposition ([0003], [0009]). US 6237529 is cited for refractory metal source (col. 4, lines 13-22) with ceramic liner (col. 1, lines 43-45). US 6099653 is cited for interior heat transfer fluid flow passages, through which a heat transfer medium is flowed to heat the vaporizer element (col. 8, lines 50-53). US 20110151599 is cited for multiple turns coil 320 function as a heat exchanger in direct contact with evaporant (Fig. 1, [0010]).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870.  The examiner can normally be reached on 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KEATH T CHEN/           Primary Examiner, Art Unit 1716